Citation Nr: 0632575	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  98-12 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a skin 
disability.  

(The issue of entitlement to service connection for post-
traumatic stress disorder is the subject of a separate 
decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
August 1973 with service in Vietnam from June 24, 1972, to 
March 9, 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In that rating decision, the RO 
determined that new and material evidence had not been 
received to reopen a previously denied claim of entitlement 
to service connection for a skin disability.  The veteran 
disagreed with that decision and perfected his appeal.  

Subsequently, in a Supplemental Statement of the Case (SSOC) 
issued in September 2005, the RO implicitly reopened the 
claim with review of all the evidence on a de novo basis and 
denial of the claim on the merits.  Notwithstanding the 
action of the RO, the Board must still address the matter of 
new and material evidence here.  This is significant to the 
Board because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (Board does 
not have jurisdiction to review claim on de novo basis in 
absence of finding that new and material evidence has been 
submitted).  

The veteran and his son testified before the undersigned at a 
hearing held at the RO in May 2006.  In a letter dated in 
August 2006, the Board notified the veteran that the motion 
to advance his case on the Board's docket, which was raised 
on the record at the May 2006 hearing, was granted.  The 
Board will now proceed with its consideration of the 
veteran's appeal.  

The veteran's reopened claim of entitlement to service 
connection for a skin disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

Other matters

On a VA Form 9, received at the RO in August 1998, the 
veteran referred to the issue of service connection for 
bilateral hearing loss.  The record shows that the RO denied 
service connection for bilateral hearing loss in a rating 
decision dated in July 1997 and in a letter later that month 
informed the veteran of that decision and provided notice of 
his appellate rights.  The veteran did not file a timely 
Notice of Disagreement (NOD) with the RO's July 1997 denial 
of service connection for bilateral hearing loss, and the 
Board interprets the veteran's August 1998 reference to the 
bilateral hearing loss claim as an application to reopen the 
claim.  To date, no action has been taken with respect to 
this matter, and the Board refers it to the RO for 
appropriate action.  

On the VA Form 9, received in August 1998, the veteran also 
referred to the issue of service connection for "nerve 
damage to both legs."  While post-service medical records 
refer to the veteran having been evaluated for coolness and 
numbness of the legs and the veteran having had a nerve 
conduction study, there is no indication that a claim for 
service connection for disability manifested by nerve damage 
of the legs has been considered by the RO.  The Board 
requests that the RO clarify whether the veteran is seeking 
service connection for disability manifested by nerve damage 
to both legs and take additional action as appropriate.  

At the May 2006 hearing, the veteran submitted photographs of 
his son showing skin lesions on various parts of his son's 
body.  By his testimony, the veteran raised the issue of 
service connection for his son's skin problems and his 
grandsons' skin problems.  The Board refers this matter to 
the RO for appropriate action.  



FINDINGS OF FACT

1.  In its July 1997 rating decision, the RO, in pertinent 
part, denied the veteran's claim of service connection for a 
skin disability; the RO notified the veteran of the decision 
and of his appellate rights, but he did not file a timely NOD 
with this determination.  

2.  Evidence added to the record since the July 1997 rating 
decision that denied the veteran's claim of entitlement to 
service connection for a skin disability is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSIONS OF LAW

1.  The RO's July 1997 decision denying service connection 
for a skin disability is final.  38 U.S.C.A. §§ 5107, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).  

2.  Evidence received since the July 1997 RO rating decision 
is new and material; the claim of entitlement to service 
connection for a skin disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

November 9, 2000, was the date of enactment of the Veteran's 
Claims Assistance Act of 2000 (VCAA), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West  2002 &West 
Supp. 2005).  Regulations implementing the VCAA are at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA applies in the instant case.  As the decision below 
constitutes a full grant of that part of the claim being 
addressed, the veteran is not prejudiced by Board review at 
this point, and there is no need for an exposition of the 
effect of the VCAA on this claim.  The amended 38 C.F.R. 
§ 3.156(a) contains a new definition of "new and material" 
evidence.  The new definition applies only to claims to 
reopen filed on or after August 29, 2001, and does not apply 
in the instant case, as the RO received the veteran's 
implicit application to reopen his claim in August 1998 with 
the filing of a VA Form 9 in which he referred to the claim.  

Application to reopen a claim of service connection for skin 
disability

In its July 1997 rating decision, the RO, in pertinent part, 
denied service connection for a skin rash on the basis that 
although there was a record of treatment of skin rash in 
service, there was no evidence that demonstrated a permanent 
residual or chronic disability.  

The evidence of record at the time of the July 1997 rating 
decision consisted of the veteran's service medical records 
showing he received treatment for a dermatological condition 
on his face and neck in May 1971.  He was put on a temporary 
profile for sycosis barbae with orders to shave once a week.  
On follow-up in early June 1972, the veteran was instructed 
to try Foster's soap and hydrocortisone cream, and he was 
told to shave every two days.  In December 1972, the veteran 
was seen in a dispensary with complaints of warts on both 
hands, and he was referred to the treatment room for removal 
of the warts.  At the veteran's service separation 
examination in June 1973, the examiner evaluated the 
veteran's skin as normal.  Post-service evidence that was of 
record included private and VA reports concerning psychiatric 
evaluation and treatment.  Among these, was an October 1996 
evaluation report in which a private social worker noted that 
the veteran gave a history of having seen defoliation in 
Vietnam.  The veteran reported that he developed a rash 
inside both legs up to his groin and on both hands.  The 
veteran gave a history of having been treated by a private 
physician and reported that he currently had a rash on his 
left outer ankle and on his left hand.  

There was no medical evidence addressing whether the 
veteran's skin disability had its onset during service or was 
otherwise related to his period of active duty, to include a 
relationship to any defoliants or herbicides to which he was 
exposed while serving Vietnam.  

Because the veteran did not submit an NOD to the July 1997 RO 
decision denying service connection for a skin disability, 
that decision became final based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (1997).  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  As defined by the regulation in effect in 
August 1998 when the veteran filed his implicit application 
to reopen a claim of service connection for a skin 
disability, new and material evidence meant evidence not 
previously submitted to agency decision makers, which bore 
directly and substantially upon the specific matter under 
consideration, which was neither cumulative nor redundant, 
and which by itself or in connection with the evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record was to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, in Hodge the 
United States Court of Appeals for the Federal Circuit, 
reviewing the history of former section 38 C.F.R. § 3.156(a), 
including comments by the Secretary submitted at the time the 
regulation was proposed, concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363.  

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001. 66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, codified at 38 
C.F.R. § 3.156(a) (2006), is not liberalizing and applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629; see 
also Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003).  It does not 
apply to the veteran's petition to reopen because he filed it 
at the RO prior to August 29, 2001.  

Evidence associated with the claims folder since the 
July 1997 rating decision includes the first page of an 
October 1997 VA Agent Orange examination, hearing 
transcripts, a VA medication list dated in October 1997, a VA 
outpatient dermatology clinic progress note dated in 
January 1998, a VA outpatient record dated in March 2005, and 
an excerpt from a newspaper article concerning a report about 
diseases linked to Agent Orange, which was conducted by the 
Institute of Medicine, a branch of the National Academy of 
Sciences, and statements and written argument submitted by or 
on behalf of the veteran.  

Of particular significance is the January 1998 VA dermatology 
progress note in which the physician noted that the veteran 
had been referred for evaluation of a red, itchy rash, which 
he said involved his trunk in the past and now involved his 
hands and groin; he reported that he had had this "rash" 
since his return from Vietnam.  The assessment was intertrigo 
and hand dermatitis.  The VA outpatient record dated in 
March 2005 shows that the physician noted a fungal rash in 
the in the groin area and an excoriated erythematous rash 
over the bilateral lower extremities.  The assessment was 
tinea cruris, rash.  At the May 2006 hearing, the veteran 
testified that he had had a rash on his hands, legs, and 
groin ever since he had been back from Vietnam.  

The veteran is competent to report about factual matters of 
which he has "first-hand" knowledge.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465, 471 (1994) (lay evidence is competent to 
establish features or symptoms of injury or illness); see 
also 38 C.F.R. § 3.159(a)(2) (2006).  Histories the veteran 
reported to examiners for treatment purposes and his hearing 
testimony bear directly and substantially upon the specific 
matter under consideration, that is, those statements bear on 
whether there have been continuing symptoms of skin 
disability since service.  This evidence is neither 
cumulative nor redundant, and by itself or in connection with 
the evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's skin disability claim.  Having determined that 
new and material evidence has been added to the record, the 
veteran's claim of service connection is reopened.  


ORDER

As new and material evidence has been received, the veteran's 
claim of service connection for a skin disability is 
reopened; the appeal is granted to this extent only. 


REMAND

Relative to his claim for service connection for his skin 
disability, the veteran has testified that he was exposed to 
Agent Orange in service and that he has had skin problems 
ever since his service in Vietnam.  

At the May 2006 hearing, the veteran testified that a VA 
physician who treated his skin problems at the VA hospital in 
Louisville, Kentucky, in 1998 and 1999 examined him and told 
that he had jungle rot, but that the physician did not write 
that down.  He also testified that as of the time of the 
hearing, he was going to the VA clinic in Texarkana, Texas, 
and the VA Medical Center (VAMC) in Shreveport, Louisiana, 
and the Board notes that the VA March 2005 outpatient record 
concerning the veteran's skin is from the Shreveport VAMC.  
In compliance with the provisions of the VCAA, the veteran 
should be requested to identify all medical records, VA and 
non-VA, pertaining to treatment for skin problems at any time 
since service, and action should be taken to obtain and 
associate those records with the claims file.  

In addition, the Board finds that a VA examination is 
necessary to determine whether the veteran's current skin 
disability is related to his military service.  Under the 
VCAA, an examination is necessary to make a decision on a 
claim if the evidence of record contains the following: (1) 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of disability 
and (2) the evidence indicates the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service, but (3) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file to ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159.  
In particular, provide the veteran with 
notice of what information and evidence 
not previously provided, if any, will 
assist in substantiating or is necessary 
to substantiate the elements of his claim 
for service connection for his skin 
disability and what evidence he should 
submit (including any evidence in his 
possession that pertains to the claim) 
and what evidence VA will obtain.  This 
includes notice that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Take appropriate action to obtain and 
associate with the claims file all 
medical records identified by the veteran 
pertaining to any medical treatment he 
has received for skin problems at any 
time since service.  This should include, 
but not be limited to, the complete 
report of a VA Agent Orange Physical 
Examination conducted at the VAMC in 
Louisville, Kentucky, in October 1997.  
Also include VA treatment records, 
including any dermatology consultation 
reports, from the VAMC in Louisville, 
Kentucky, dated from February 1998 and 
through 1999.  In addition, obtain and 
associate with the claims file VA medical 
records for the veteran from VA medical 
facilities in Texarkana, Texas, and 
Shreveport, Louisiana, dated from 
January 2005 to the present.  

3.  After the development above has been 
completed, arrange for an appropriate VA 
examination to determine the nature, 
extent, onset and/or etiology of any skin 
disability found to be present.  The 
examiner should review all pertinent 
medical records in the claims file and 
should state in the examination report 
that such review was performed.

The examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not that any currently 
diagnosed skin disorder is related to the 
veteran's active military service.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
legible report.  

4.  Thereafter, readjudicate the 
veteran's claim for service connection 
for a skin disability on a de novo basis.  
If the benefit sought on appeal remains 
denied, provide the veteran with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  Afford the 
veteran a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


